Citation Nr: 0709962	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  03-30 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from November 1967 to November 
1969.  He also had additional service in the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO rating decision that 
denied service connection for diabetes mellitus, to include 
as due to Agent Orange exposure, and denied service 
connection for hypertension, to include as secondary to 
diabetes mellitus.  The veteran provided testimony at a 
personal hearing at the RO in February 2004.  

In a March 2005 decision, the Board denied the veteran's 
claims.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2006, the parties (the veteran and the VA 
Secretary) filed a joint motion which requested that the 
Court vacate and remand that part of the Board's decision 
that denied entitlement to service connection for diabetes 
mellitus, to include as due to Agent Orange exposure.  It was 
noted that the veteran was not appealing the issue of 
entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  A March 2006 
Court order granted the motion and vacated and remanded that 
part of the Board's decision that denied entitlement to 
service connection for diabetes mellitus, and dismissed the 
appeal as to the issue of entitlement to service connection 
for hypertension.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the joint motion, there is a further VA duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  


As noted above, the veteran had active service from November 
1967 to November 1969.  He also had additional service in the 
Army National Guard.  The veteran has alleged that he was 
exposed to Agent Orange during his period of active service.  
He specifically alleges that he was exposed to Agent Orange 
on occasions in Vietnam.  The veteran argues that his duties 
required him to make several trips to Vietnam.  He has 
indicated that he was assigned to "Camp Cloudy" and that he 
and members of his unit were required to fly from Bangkok to 
Vietnam to pick up weapons and then take them back to 
Thailand for repair.  

His service personnel records, to include his DD Form 214, 
indicate that he had foreign and/or sea service for eleven 
months and twenty-nine days.  Such records indicate that the 
veteran served in Thailand and do not show findings 
indicative of service in Vietnam.  His military occupational 
specialty was listed as a turret artillery repairman.  

A February 2002 response from the National Personnel Records 
Center (NPRC) indicated that there was no record of the 
veteran serving in Vietnam.  A military pay voucher for the 
period from May 1 to 31, 1968 noted that foreign duty pay was 
received and that income tax was withheld for being in a 
combat zone.  A military pay voucher for the period of April 
1 to 30, 1969 reported that tax exemptions for income 
received while in a combat zone were made.  Under the remarks 
section, it was noted "EM CZ while flying over Thailand.  
Intransit".  

An August 2003 response from the NPRC indicated that the 
veteran received decorations including the Vietnam Service 
Medal and the Vietnam Campaign Medal w/Device (1960).  It was 
noted that the veteran was not entitled to the Vietnam Cross 
of Gallantry due to his service being performed in Thailand.  
The NPRC indicated that unit activities were available from 
the National Archives and Records Administration.  

The Board observes that the joint motion (noted above) 
indicated that the RO did not make an attempt to obtain the 
veteran's unit records from the U.S. Army and 
Joint Services Records Research Center (JSRRC).  The joint 
motion specifically indicated that the veteran's unit records 
should be obtained for verification of Vietnam service.  

On remand, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, on remand the RO should provide 
corrective notice.  

Accordingly, the issue is REMANDED for the following:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
organization to investigate and attempt 
to verify the veteran's alleged exposure 
to Agent Orange in Vietnam.  JSRRC should 
also be asked to provide unit histories 
of the veteran's units during the time he 
was in Thailand and/or Vietnam.  If 
unsuccessful, request that the National 
Archives and Records Administration, or 
any other appropriate service department 
offices, provide the veteran's unit 
records.  The results of such requests, 
whether successful or unsuccessful, 
should be documented in the claims file, 
and the veteran informed of any negative 
results.  

3.  Ask the veteran to identify all 
medical providers who have treated him 
for diabetes mellitus problems since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  

4.  Thereafter, review the veteran's claim 
for service connection for diabetes 
mellitus, to include as due to Agent 
Orange exposure.  If the claim is denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



